Citation Nr: 0524405	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  04-28 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected malaria.

2.  Entitlement to service connection for shortness of 
breath, secondary to service-connected malaria.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel




INTRODUCTION

The veteran had active service from February 1946 to August 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The medical evidence of record does not show that the 
veteran has any recent residuals or recurrence of malaria.

3.  The medical evidence of record does not show that the 
veteran's shortness of breath was caused by or aggravated by 
his service-connected malaria.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for service-
connected malaria have not been met or approximated.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.88b, Diagnostic Code 6304 (2004).

2.  The veteran's shortness of breath is not proximately due 
to or the result of his service-connected malaria; or was not 
otherwise incurred in or aggravated during active service.  
38 U.S.C.A. §§  1110, 1131, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2004).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in December 2002 and December 2004, the 
RO apprised the veteran of the information and evidence 
necessary to substantiate his claims, which information and 
evidence, if any, that he was to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  Quartuccio, 16 Vet. App. at 187.  In the 
December 2002 VCAA notice, the RO requested the names, 
addresses and approximate dates of treatment within the last 
12 months of any healthcare providers who may possess 
additional records pertaining to the veteran's treatment for 
malaria.  Similarly, the December 2004 VCAA notice asked the 
veteran to provide the name and location of any VA or 
military facility where he had received medical care, and the 
approximate dates of the care for treatment of the veteran's 
malaria and shortness of breath.  

The December 2004 VCAA notice additionally advised the 
veteran what the evidence must show to establish entitlement 
to service connection for secondary conditions for his 
shortness of breath claim and increased evaluation for his 
service-connected malaria.  The Board also recognizes that 
the December 2004 VCAA notice specifically requested that the 
veteran provide any evidence in his possession that pertained 
to his claims.  38 C.F.R. § 3.159(b)(1) (2004).  

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has determined that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In this case, the Board finds that 
any defects with respect to the timing of the VCAA notice 
requirement were harmless errors.  While the notice provided 
to the veteran in December 2004 with respect to what the 
evidence must show to establish entitlement to the benefits 
sought on appeal was not given prior to the first AOJ 
adjudication of the veteran's claims, said notice was 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board.  Also, the RO 
reconsidered the claims again in December 2004.  The veteran 
has been provided with every opportunity to submit evidence 
and arguments in support of his claims and to respond to VA 
notices.  

In further regard to VA's duty to notify, the Board 
recognizes that the RO provided the veteran with a copy of 
the March 2003 rating decision, July 2004 Statement of the 
Case (SOC) issued by a Decision Review Officer (DRO), and 
December 2004 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claims, 
notification of the bases of the decisions, and a summary of 
the evidence used to reach the decisions.  The July 2004 SOC 
provided the veteran with notice of all the laws and 
regulations pertinent to his claims.  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran a VA medical examination in February 2003.  The RO 
also provided the veteran a hearing before an Appeals Team 
Rating Specialist regarding his claims in December 2004.  

In addition, the RO requested the service medical records of 
the veteran in March 2003; however, it was noted that the 
records were fire-related.  The Board observes that the 
veteran's separation examination report is of record.  The 
veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal that needs to be obtained.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Accordingly, the Board will proceed 
with appellate review.    


II.	Evidence

The veteran was first diagnosed with malaria after service in 
October 1947.  In a December 1947 rating decision, 
presumptive service connection for malaria was granted and 
evaluated as 10 percent disabling.  At the time of the 
veteran's initial rating, VA laws allowed a compensable 
evaluation for malaria for only one year following the onset 
of a malaria attack unless the veteran exhibited additional 
malaria attacks or relapses within the year.  The veteran's 
malaria was assigned a noncompensable rating and benefits 
were discontinued in December 1948 because there had been no 
evidence of relapse since his initial attack.    

In May 1949, the veteran was hospitalized complaining of 
chills, fever, nausea and headaches.  Blood smears were 
negative for malaria.  After reviewing the veteran's 
hospitalization report and the record, the RO continued to 
assign to the veteran a noncompensable rating without 
benefits for his service-connected malaria.       

In December 2002, the veteran stated that he had not received 
any recent treatment for his malaria.  

The veteran underwent a VA medical examination in February 
2003 to assess the current level of his service-connected 
malaria.  The examiner noted that the veteran reported that 
his shortness of breath began after his initial bout of 
malaria and worsened over the years.  He denied experiencing 
any recent signs or symptoms of malaria such as fevers, 
chills, and night sweats.  Based on the veteran's reported 
history and review of some of the veteran's medical records, 
the VA examiner explained that it did not appear that the 
veteran had had any relapses of malaria in recent years.  
Additionally, the VA examiner concluded that the veteran's 
shortness of breath was more likely associated with 
undiagnosed asthma or chronic obstructive pulmonary disease 
(COPD).  Furthermore, the March 2003 lab report contained no 
notation that indicated the presence of malarial parasites in 
blood smears.

In December 2004, the veteran and his wife participated in a 
hearing before the RO.  The veteran reported that for months 
after being treated for malaria, he was unable to work due to 
his shortness of breath.  He also explained that he continued 
to experience shortness of breath and pain when breathing.  
The veteran believed that his breathing problems were due to 
his malaria.   


III.	Increased Rating for Service-Connected Malaria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   

Malaria as an active disease is rated as 100 percent 
disabling.  A note following Diagnostic Code 6304 reads that 
the diagnosis of malaria depends on the identification of 
malarial parasites in blood smears.  If the veteran served in 
an endemic area and presents signs and symptoms compatible 
with malaria, the diagnosis may be based on clinical grounds 
alone.  Relapses must be confirmed by the presence of 
malarial parasites in blood smears.  Residuals such as liver 
or spleen damage are to be rated under the appropriate 
system.  38 C.F.R. § 4.88b, Diagnostic Code 6304 (2004).

Although the veteran maintains that he currently has 
residuals of malaria, the Board notes that there is no 
medical evidence of record that supports the veteran's 
contention.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (explaining that lay persons are not competent to 
offer medical opinions where the determinative issue involves 
a medical diagnosis).  The VA examiner did not report that 
the veteran currently exhibited residuals of malaria.  Recent 
blood smears also did not indicate the presence of malarial 
parasites.  Therefore, a compensable rating for malaria is 
not warranted either rated as residuals of malaria or as an 
active disease.  38 C.F.R. § 4.88b, Diagnostic Code 6304.  
The preponderance of the evidence is against the claim for an 
increased rating for malaria.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002).  

The Board additionally finds that there is no evidence of 
record that the veteran's service-connected malaria causes 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2004).  In the 
instant case, there is no evidentiary basis in the record for 
a higher rating on an extraschedular basis.  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2004) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).


 IV.  	Secondary Service Connection for Shortness of 
Breath 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim requires (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves a medical diagnosis, competent medical 
evidence is required.  This burden typically cannot be met by 
lay testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 494-95.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2004); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).

Although there is no clear diagnosis for the veteran's 
shortness of breath, the February 2003 VA examination report 
offers possible diagnoses, which suggests that the examiner 
found the veteran's complaints of shortness of breath 
credible.  Therefore, the medical evidence of record supports 
the veteran's contention that he currently experiences 
shortness of breath.

The VA examiner, however, did not find that the veteran's 
shortness of breath was due to his service-connected malaria.  
Alternatively, the VA examiner advised that the veteran's 
shortness of breath was likely associated with undiagnosed 
asthma or COPD.  There is no competent medical evidence to 
the contrary.  Consequently, the Board finds the VA 
examiner's opinion dispositive on the question of whether the 
veteran's shortness of breath is related to malaria.  Thus, 
there is no competent medical evidence of record that the 
veteran's shortness of breath was caused by or aggravated by 
his service-connected malaria.  For the reasons and bases 
provided above, the Board concludes that the weight of the 
evidence is against the veteran's claim.  Accordingly, 
service connection for shortness of breath on a secondary 
basis is not warranted.  38 C.F.R. § 3.310(a) (2004).      
    
Finally, service connection for shortness of breath is not 
otherwise warranted on a direct basis.  The veteran does not 
contend that his shortness of breath began in service, and 
the record shows that the veteran was initially diagnosed 
with malaria after service.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not applicable.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).      


ORDER

A compensable rating for service-connected malaria is denied.

Service connection for shortness of breath, to include as 
secondary to service-connected malaria is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


